In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Kings County (Levine, J.), dated December 12, 1996, which denied their motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly exercised its discretion in denying the plaintiffs’ motion to restore the action to the trial calendar (see, Barton v Jablon, 181 AD2d 755). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.